Opinion issued July 20, 2006











     





In The
Court of Appeals
For The
First District of Texas




NO. 01-06-00564-CV




IN RE ASTERMIT, INC. D/B/A QUALITY LUBE CENTER, Relator




Original Proceeding on Petition for Writ of Injunction 




MEMORANDUM OPINION
           Relator, Astermit, Inc. d/b/a Quality Lube Center, has filed a petition for writ
of injunction asking this Court to restrain real parties in interest, SW Parkway
Management, Inc., and Ho & Huang L.P. (collectively referred to as “Parkway”),
from evicting Astermit or prosecuting any post-judgment action pending this Court’s
disposition of Astermit’s appeal from the judgment below or December 31, 2007,
whichever comes first.  
          In the underlying suit, Astermit was a tenant in a retail shopping center owned
or managed by Parkway.
  On June 11, 2006, the trial court rendered a judgment
declaring that the Shopping Center Lease Agreement and amendments had
terminated, and that Astermit was a holdover tenant.   Subsequently, Parkway locked
Astermit out of the premises.  
          Astermit’s appeal of the trial court’s judgment is currently pending before this
Court.  This Court has denied Astermit’s motion for emergency stay of enforcement
of the judgment pending the outcome of this petition for writ of injunction.  
          We deny the petition for writ of injunction.
PER CURIAM
          Panel consists of Justices Jennings, Hanks, and Higley.